Title: To George Washington from John Jones, 20 February 1798
From: Jones, John
To: Washington, George



Honoured Friend
Ceocil County Maryland near Haver de Grace2nd Mon: [February] 20th 1798

I do not conceive it necessary to use any Arguments that I am master of, in favour of Liberty, in addressing myself to One who has recived the distinguished Appellation of being the Chief supporter and defender of it; throughout a large extent of the known parts of the World. But I feel desires thou mayest so pursue it, as to feel an Evidence that thou art deserving of that Character, in the Testimony of thy own heart: And in thy solemn approaches before the Throne of Grace, an assurance of approbation, in the sight of him, who sees the inmost recesses of the Soul; and who will own nothing short of what comes up to the righteous precept of his dear Son. “Whatsoever ye would that men should do unto you; do ye even so unto them.” Many things have been permitted to continue for Ages that are offensive to God; amongst which perhaps there is none more so; than the Slavery imposed, by one part of the human Species upon the Other. And as he has arisen to assert his great power: the heniousness of it, will be marked with distinguished displeasure.
I ask not if thou believest the Prophets; I have no doubt but thou believest: I recommend to thy serious Consideration the 18 Chapter of Isaiah, and receive it as the word of the Lord; that he is now, “lifting up the Ensign,” and, “blowing the Trumpet.” My hand trembles while I am writing, and all that is living within me is moved In humble prostration my soul is bowed to supplicate the Father of Mercies, that he may incline “thine Eyes to see” and

“Ears to hear” his Voice and to obey it. That as he has blessed thee, with spiritual Blessings, which are amongst his greatest Mercies; and also with the enjoyment of outward prosperity, and eminently distinguished honours: that he may more and more replenish thy heart with the riches of his Grace, to enable thee to improve all to his Glory, and give thee a part in that blessed inheritance, which never will wax old, nor pass away.
It is not any vain conceit of my own understanding that incourages me to submit to send the following simple hint⟨,⟩ the Opinion I have entertained of thy exalted abilities, as well ⟨as⟩ upright intentions; has for a long time induced me, to suppress a⟨ll⟩ considerations of it, that presented to my view. Until now finding it impressed on my mind, as a duty in which my own peace is concerned, believing however far, my weak sentiments, may fall short of what thou mayest intend; or even may have already done in the Case; what I offer cannot do any hurt, though it be like a Cup of Cold Water; if received in the Love I feel in writing⟨,⟩ it will not be unacceptable.
What I am easy to propose is, that as thou hast great quantities of back Lands, thou mightest lay off such parcels and divide them in such manner as will be satisfactory to thy own mind; And to place the black People under thy Care upon these Lands, each family to improve and cultivate, the Lot that is to be their own, which with their Liberties, to be lawfully secured, and to descend to their posterity. A suitable number of these Families to be under the care, of a humane industrious Overseer, who should direct their Labours to the best advantage⟨.⟩ I am under no doubt but in a few Years their Exertions thus stimulated, on those fertile Lands would be more than sufficient to allow their Overseers a handsome Sallery; and to school their own Children at least to learn them to read the holy Scriptures. Who being thus trained up in habits of industry and under a sense of the Obligations of Religeon & Morality they may become useful, and worthy of that freedom they are justly entitled to.
I have omitted saying any thing about the extent of the Sacrifice this would be making of thy property, supposing that to be the least difficulty in thy Way.
With desires that thy amiable helpmeet in the work of righteousness, may be equally partaker in the blessed effects thereof;

and that your fame may be transmitted to succeeding generations amongst those whom the Father honours; who have honoured his Son, I am with unfeigned respect and esteem your assured though unknown friend.

John Jones

